Journal Entries (1828): Journal 4: (1) Motion to amend bill and for subpoena, motion to dissolve injunction and to quash subpoena *p. 176; (2) inj unction dissolved, motion to revive overruled *p. 219.
Papers in File: (i) Bill of complaint; (2) order for injunction; (3) bond for injunction; (4) writ of injunction and return; (5) writ of subpoena and return; (6) motion for leave to amend bill and for subpoena; (7) motion to quash subpoena and to dissolve injunction; (8) bill of complaint; (9) answer of Theron Willcox; (10) draft of order dissolving injunction, etc.; (11) motion to revive injunction.
Chancery Case 102 of 1828.